
	
		II
		110th CONGRESS
		1st Session
		S. 1870
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2007
			Mr. Feingold (for
			 himself, Mr. Lautenberg,
			 Mr. Levin, Mr.
			 Kerry, Mr. Lieberman,
			 Mrs. Boxer, Mr.
			 Menendez, Mr. Sanders,
			 Mr. Cardin, Mr.
			 Durbin, Mr. Reed,
			 Mr. Dodd, Mr.
			 Kohl, Mr. Whitehouse,
			 Ms. Stabenow, Mr. Carper, Mr.
			 Wyden, Mr. Leahy,
			 Mr. Brown, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify the jurisdiction of the United States over waters of the United
		  States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Water Restoration Act of
			 2007.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)To reaffirm the
			 original intent of Congress in enacting the Federal Water Pollution Control Act Amendments
			 of 1972 (86 Stat. 816) to restore and
			 maintain the chemical, physical, and biological integrity of the waters of the
			 United States.
			(2)To clearly define
			 the waters of the United States that are subject to the
			 Federal Water Pollution Control Act
			 (commonly known as the Clean Water Act).
			(3)To provide
			 protection to the waters of the United States to the fullest extent of the
			 legislative authority of Congress under the Constitution.
			3.FindingsCongress finds the following:
			(1)Water is a unique
			 and precious resource that is necessary to sustain human life and the life of
			 animals and plants.
			(2)Water is used not
			 only for human, animal, and plant consumption, but is also important for
			 agriculture, transportation, flood control, energy production, recreation,
			 fishing and shellfishing, and municipal and commercial uses.
			(3)Through prior
			 enactments, Congress established the national objective of restoring and
			 maintaining the chemical, physical, and biological integrity of the waters of
			 the United States and recognized that achieving this objective requires
			 uniform, minimum national water quality and aquatic ecosystem protection
			 standards to restore and maintain the natural structures and functions of the
			 aquatic ecosystems of the United States. Since the 1970s, the definitions of
			 waters of the United States in the U.S. Environmental Protection
			 Agency’s and the U.S. Army Corps of Engineers’ regulations have properly
			 established the scope of waters needed to be protected by the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.) in order to meet the national objective.
			(4)Water is
			 transported through interconnected hydrologic cycles, and the pollution,
			 impairment, or destruction of any part of an aquatic system may affect the
			 chemical, physical, and biological integrity of other parts of the aquatic
			 system.
			(5)Protection of
			 intrastate waters is necessary to restore and maintain the chemical, physical,
			 and biological integrity of all waters in the United States.
			(6)The regulation of
			 discharges of pollutants into intrastate waters is an integral part of the
			 comprehensive clean water regulatory program of the United States.
			(7)Small and
			 intermittent streams, including ephemeral and seasonal streams, comprise the
			 majority of all stream miles in the United States and serve critical biological
			 and hydrological functions that affect entire watersheds. These waters reduce
			 the introduction of pollutants to large streams and rivers, provide and purify
			 drinking water supplies, and are especially important to the life cycles of
			 aquatic organisms and the flow of higher order streams during floods.
			(8)The pollution or
			 other degradation of waters of the United States, individually and in the
			 aggregate, has a substantial relation to and effect on interstate
			 commerce.
			(9)Protection of
			 intrastate waters is necessary to prevent significant harm to interstate
			 commerce and sustain a robust system of interstate commerce in the
			 future.
			(10)Waters,
			 including streams and wetlands, provide protection from flooding. Draining or
			 filling intrastate wetlands and channelizing or filling intrastate streams can
			 cause or exacerbate flooding that causes billions of dollars of damages
			 annually, placing a significant burden on interstate commerce.
			(11)Millions of
			 people in the United States depend on streams, wetlands, and other waters of
			 the United States to filter water and recharge surface and subsurface drinking
			 water supplies, protect human health, and create economic opportunity. Source
			 water protection areas containing small or intermittent streams provide water
			 to public drinking water supplies serving more than 110 million
			 Americans.
			(12)Millions of
			 people in the United States enjoy recreational activities that depend on
			 intrastate waters, such as waterfowl hunting, bird watching, fishing, and
			 photography, and those activities and associated travel generate hundreds of
			 billions of dollars of income each year for the travel, tourism, recreation,
			 and sporting sectors of the economy of the United States.
			(13)Activities that
			 result in the discharge of pollutants into waters of the United States are
			 commercial or economic in nature. More than 14,000 facilities with individual
			 permits issued in accordance with the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.), including
			 industrial plants and municipal sewage treatment systems, discharge into small
			 or intermittent streams.
			(14)States have the
			 responsibility and right to prevent, reduce, and eliminate pollution of waters,
			 and the Federal Water Pollution Control
			 Act respects the rights and responsibilities of States by preserving
			 for States the ability to manage permitting, grant, and research programs to
			 prevent, reduce, and eliminate pollution, and to establish standards and
			 programs more protective of a State’s waters than is provided under Federal
			 standards and programs.
			(15)Protecting the
			 quality of and regulating activities affecting the waters of the United States
			 is a necessary and proper means of implementing treaties to which the United
			 States is a party, including treaties protecting species of fish, birds, and
			 wildlife.
			(16)Protecting the
			 quality of and regulating activities affecting the waters of the United States
			 is a necessary and proper means of protecting Federal land, including hundreds
			 of millions of acres of parkland, refuge land, and other land under Federal
			 ownership and the wide array of waters encompassed by that land.
			(17)Protecting the
			 quality of and regulating activities affecting the waters of the United States
			 is necessary to protect Federal land and waters from discharges of pollutants
			 and other forms of degradation.
			4.Definition of
			 waters of the United StatesSection 502 of the
			 Federal Water Pollution Control Act
			 (33 U.S.C.
			 1362) is amended—
			(1)by striking
			 paragraph (7);
			(2)by redesignating
			 paragraphs (8) through (24) as paragraphs (7) through (23), respectively;
			 and
			(3)by adding at the
			 end the following:
				
					(24)Waters of the
				United StatesThe term waters of the United States
				means all waters subject to the ebb and flow of the tide, the territorial seas,
				and all interstate and intrastate waters and their tributaries, including
				lakes, rivers, streams (including intermittent streams), mudflats, sandflats,
				wetlands, sloughs, prairie potholes, wet meadows, playa lakes, natural ponds,
				and all impoundments of the foregoing, to the fullest extent that these waters,
				or activities affecting these waters, are subject to the legislative power of
				Congress under the
				Constitution.
					.
			5.Conforming
			 amendmentsThe
			 Federal Water Pollution Control Act
			 (33 U.S.C.
			 1251 et seq.) is amended—
			(1)by striking
			 navigable waters of the United States each place it appears and
			 inserting waters of the United States;
			(2)in section
			 304(l)(1) by striking navigable waters in the heading and
			 inserting waters of the
			 united states; and
			(3)by striking
			 navigable waters each place it appears and inserting
			 waters of the United States.
			6.Savings
			 clauseNothing in this Act
			 shall be construed as affecting the authority of the Administrator of the
			 Environmental Protection Agency or the Secretary of the Army under the
			 following provisions of the Federal Water Pollution Control Act (33 U.S.C. 1251
			 et seq.):
			(1)Section
			 402(l)(1), relating to discharges composed entirely of return flows from
			 irrigated agriculture.
			(2)Section
			 402(l)(2), relating to discharges of stormwater runoff from certain oil, gas,
			 and mining operations composed entirely of flows from precipitation runoff
			 conveyances, which are not contaminated by or in contact with specified
			 materials.
			(3)Section
			 404(f)(1)(A), relating to discharges of dredged or fill materials from normal
			 farming, silviculture, and ranching activities.
			(4)Section
			 404(f)(1)(B), relating to discharges of dredged or fill materials for the
			 purpose of maintenance of currently serviceable structures.
			(5)Section
			 404(f)(1)(C), relating to discharges of dredged or fill materials for the
			 purpose of construction or maintenance of farm or stock ponds or irrigation
			 ditches and maintenance of drainage ditches.
			(6)Section
			 404(f)(1)(D), relating to discharges of dredged or fill materials for the
			 purpose of construction of temporary sedimentation basins on construction
			 sites, which do not include placement of fill material into the waters of the
			 United States.
			(7)Section
			 404(f)(1)(E), relating to discharges of dredged or fill materials for the
			 purpose of construction or maintenance of farm roads or forest roads or
			 temporary roads for moving mining equipment in accordance with best management
			 practices.
			(8)Section
			 404(f)(1)(F), relating to discharges of dredged or fill materials resulting
			 from activities with respect to which a State has an approved program under
			 section 208(b)(4) of such Act meeting the requirements of subparagraphs (B) and
			 (C) of that section.
			
